United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kearny, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 15-0230
Issued: October 6, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 12, 2014 appellant filed a timely appeal from an August 5, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant established more than six percent impairment of the left
upper extremity and six percent impairment of the right upper extremity, for which she received
a schedule award.
FACTUAL HISTORY
OWCP accepted that on or before December 12, 2002 appellant, then a 39-year-old small
parcel bundle sorter, sustained bilateral carpal tunnel syndrome in the performance of duty.3
On April 28, 2004 Dr. John T. Capo, an attending Board-certified orthopedic surgeon,
diagnosed bilateral carpal tunnel syndrome, left greater than right.
Dr. Monica Mehta, an attending Board-certified physiatrist, opined on February 1, 2006
that appellant’s complaints of weakness and paresthesias in both hands were caused by the
combined effects of bilateral carpal tunnel syndrome and cervical disc herniations at C2-3, C3-4,
and C4-5.4 She noted that appellant sustained cervical spine injuries in 1987, 1993, and 1994,
motor vehicle accidents.5
Dr. Mehta submitted reports from April 9, 2006 to July 12, 2007, finding appellant totally
disabled from work due to bilateral carpal tunnel syndrome, cervical radiculopathy, cervical
radiculitis, and aggravation of a left rotator cuff tear. She attributed these diagnoses to “workrelated injuries.”
OWCP accepted a recurrence of disability from September 22, 2006 to midJanuary 2007, when appellant returned to work in a light-duty position. It terminated appellant’s
wage-loss and medical compensation benefits, effective March 9, 2009, as her accepted bilateral
carpal tunnel syndrome had resolved, based on the opinion of Dr. James Charles, a Boardcertified neurologist, who attributed appellant’s ongoing symptoms to diabetic neuropathy.
On February 23, 2012 appellant claimed a schedule award (Form CA-7). She submitted a
July 26, 2011 impairment rating from Dr. Irwin A. Moskowitz, a Board-certified orthopedic
surgeon. Dr. Moskowitz found that appellant had reached maximum medical improvement
(MMI). He related her complaints of intermittent cervical spine pain, paresthesias in both hands,
and difficulty with driving and fine motor activities. Appellant completed QuickDASH
questionnaires with a score of 63 percent on the right and 65 percent on the left. Dr. Moskowitz
noted that appellant had a history of diabetes mellitus and thyroid disease. On examination he
3

December 12, 2002 electromyogram (EMG) and nerve conduction velocity (NCV) studies showed left carpal
tunnel syndrome.
4

A January 23, 2006 magnetic resonance imaging (MRI) scan of the cervical spine showed disc dehydration from
C2 to C6, and disc herniations at C2-3, C3-4, and C4-5. A March 16, 2006 MRI scan of the left shoulder showed a
partial thickness tear of the supraspinatus tendon with mild degenerative acromioclavicular changes. There was no
interval change compared to a June 11, 2003 MRI scan study.
5

On March 27, 2006 OWCP obtained a second opinion from Dr. John E. Robinton, a Board-certified neurologist,
regarding the nature and extent of the accepted condition. Dr. Robinton diagnosed bilateral carpal tunnel syndrome
and found appellant able to perform full-time work with restrictions.

2

found limited cervical motion, tenderness in the left shoulder over the bicipital tendon and
subacromial bursa, restricted abduction and external rotation of the left shoulder, tenderness over
both carpal canals, loss of sensation in the median nerve bilaterally, and diminished pinch
strength. Dr. Moskowitz diagnosed bilateral carpal tunnel syndrome, a cervical spine strain
superimposed on right-sided C2-3 and C3-4 disc herniations, a broad-based C4-5 disc herniation,
contusion and strain superimposed on a partial left supraspinatus tear, and degenerative changes
of the left subacromial bursa. He attributed all diagnosed conditions to appellant’s federal
employment.
Referring to the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (hereinafter A.M.A., Guides), Dr. Moskowitz, using Table
15-23,6 “Entrapment/Compression Neuropathy Impairment,” he found a grade modifier of 1 for
test findings, a grade modifier of 3 for history, and a grade modifier of 2 for physical findings.
These totaled to six, and were averaged to a total of two. According to Table 15-77 for
QuickDASH scores of 63 and 65 percent represented a grade 2 modifier for functional scale due
to sensory loss. This moved the default value of three to six percent for both the left and right
wrist.
Dr. Moskowitz also found an additional five percent permanent impairment of the left
shoulder for a class 1 partial rotator cuff tear “with residual loss,” with a grade modifier of 3 for
functional history (again based on the QuickDASH score of 65 percent), a grade modifier of 2 for
clinical studies, and a grade modifier of 1 for physical examination. Applying the net adjustment
formula, he found a net adjustment of plus three, raising the default value from three to five.
Dr. Moskowitz then combined the left arm impairments of 6 plus 5 to equal 11 percent impairment
of the left upper extremity.
In an October 12, 2012 report, an OWCP medical adviser concurred with Dr. Moskowitz’s
calculation of six percent impairment of each upper extremity due to carpal tunnel syndrome. He
did not address appellant’s left shoulder. On May 7, 2013 an OWCP medical adviser clarified that
while a partial rotator cuff tear was noted in the July 26, 2011 examination of Dr. Moskowitz,
OWCP had only asked him to provide an impairment rating for the bilateral carpal tunnel
syndrome.
By decision issued December 6, 2013, OWCP granted a schedule award for six percent
permanent impairment of the right upper extremity and six percent impairment of the left upper
extremity, based on Dr. Moskowitz’s opinion as reviewed by OWCP’s medical adviser. The
award ran from July 26, 2011 to April 1, 2012.
Counsel requested a hearing, which he later changed to a request for a review of the
written record. He contended that there was a conflict of medical opinion between
Dr. Moskowitz and OWCP’s medical adviser on whether to include appellant’s left shoulder
conditions in the impairment rating. Counsel further contended that appellant was entitled to
augmented compensation as she had an eligible dependent at the time of her schedule award.
6

Table 15-23, page 449 of the sixth edition of the A.M.A., Guides is entitled “Entrapment/Compression
Neuropathy Impairment.”
7

Table 15-7, page 406 of the sixth edition of the A.M.A., Guides is entitled “Functional History Adjustment:
Upper Extremities.”

3

By decision dated August 5, 2014, an OWCP hearing representative affirmed the
December 6, 2013 schedule award determination. She found that there was no basis for
including the left rotator cuff tear in the impairment rating because it was not an accepted
condition.
LEGAL PRECEDENT
The schedule award provisions of FECA8 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. It, however, does
not specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides has
been adopted by OWCP as a standard for evaluation of schedule losses and the Board has
concurred in such adoption.9 For schedule awards after May 1, 2009, the impairment is evaluated
under the sixth edition of the A.M.A., Guides, published in 2009.10
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).11 Under the sixth edition, the evaluator identifies the impairment Class of
Diagnosis (CDX) condition, which is then adjusted by grade modifiers based on Functional
History (GMFH), Physical Examination (GMPE), and Clinical Studies (GMCS).12 The net
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).
In addressing upper extremity impairments, the sixth edition requires identifying the
impairment class for the diagnosed condition, which is then adjusted by grade modifiers based on
functional history, physical examination, and clinical studies.13 The net adjustment formula is
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).14
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment /Compression Neuropathy Impairment) and accompanying relevant text.15 In
Table 15-23, grade modifiers levels (ranging from zero to four) are described for the categories of
test findings, history, and physical findings. The grade modifier levels are averaged to arrive at the
8

5 U.S.C. § 8107.

9

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards,
Chapter 3.700.2 and Exhibit 1 (January 2010).
11

A.M.A., Guides 3, section 1.3, “The International Classification of Functioning, Disability and Health (ICF): A
Contemporary Model of Disablement” (6th ed. 2009).
12

Id. at 494-531 (6th ed. 2009).

13

Id. at 385-419, see M.P., Docket No. 13-2087 (issued April 8, 2014).

14

Id. at 411.

15

Id. at 449.

4

appropriate overall grade modifier level and to identify a default rating value. The default rating
value may be modified up or down based on functional scale, an assessment of impact on daily
living activities (QuickDASH).16
ANALYSIS
OWCP accepted that appellant sustained bilateral carpal tunnel syndrome in the
performance of duty. Dr. Mehta, an attending Board-certified physiatrist, opined that appellant
sustained a partial left rotator cuff tear in the performance of duty. The supraspinatus tear was
demonstrated by a March 16, 2006 MRI scan. Following MMI, in a July 26, 2011 impairment
rating pursuant to appellant’s schedule award claim, Dr. Moskowitz, a Board-certified orthopedic
surgeon, opined that appellant had six percent impairment of each arm due to carpal tunnel
syndrome. He also found an additional five percent impairment of the left arm due to the partial
supraspinatus tear. An OWCP medical adviser did not address appellant’s left shoulder in his
impairment assessment. He noted this omission in his May 7, 2013 report, commenting that
OWCP had not requested an impairment rating for the left shoulder condition.
The Board notes that there is no dispute regarding appellant’s impairment due to her
bilateral carpal tunnel syndrome as Dr. Moskowitz, an OWCP medical adviser, and a medical
consultant concurred as to the six percent rating for each arm due to carpal tunnel syndrome.
The Board finds that OWCP has not accepted a left shoulder condition as being work
related. Although appellant’s treating physicians Drs. Mehta and Moskowitz diagnosed a partial
left shoulder tear and attributed it to her federal employment, the condition has not yet been
accepted by OWCP.17 Appellant, therefore, has not established more than six percent permanent
impairment of each upper extremity.18
On appeal counsel contends that OWCP should have included preexisting
acromioclavicular joint degeneration and a partial supraspinatus tendon tear of the left shoulder,
as demonstrated by a September 10, 2003 MRI scan, in calculating the schedule award. In
determining the amount of impairment for a given member of the body, preexisting impairments
of that same scheduled member of the body are to be included.19 Although appellant argues that
the preexisting shoulder conditions should have been included in the impairment rating for the
bilateral carpal tunnel syndrome, the Board notes that the shoulder is not the level of the arm for
which appellant had received his schedule award. Accordingly OWCP properly denied to
include the shoulder conditions in the rating for the left and right wrist conditions.
16

Id. at 448-449

17

See Theron J. Barham, 34 ECAB 1070 (1983) (vague and unrationalized medical opinions on causal
relationship have little probative value).
18

See Veronica Williams, 56 ECAB 367 (2005) (a schedule award can be paid only for a condition related to an
employment injury; the claimant has the burden of proving that the condition for which a schedule award is sought
is causally related to his or her employment).
19

See Dale B. Larson, 41 ECAB 481, 490 (1990); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.3.b. (June 1993). (The impairment rating of a given scheduled member should include any
preexisting permanent impairment of the same member or function); Carl J. Cleary, 57 ECAB 563 (2006).

5

Counsel also asserts a conflict of medical opinion exists between appellant’s physicians
and OWCP’s medical adviser as to whether appellant’s left shoulder condition should be
included in the impairment rating. As noted above, OWCP has not accepted a left shoulder
condition as work related and that issue is not before the Board on this appeal. Therefore, the
Board finds that appellant has not established more than six percent permanent impairment for
her right and her left upper extremity based on the diagnosis of bilateral carpal tunnel syndrome.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established more than six percent permanent
impairment of the left upper extremity and six percent permanent impairment of the right upper
extremity, for which she received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 5, 2014 is affirmed.
Issued: October 6, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

